PER CURIAM.
These are consolidated appeals by Anty-one Dupree from his adjudications for violation of probation in lower court case number 09-2219CF10A and convictions and sentences in lower court case number 13-5145CF10A. Dupree’s assistant public defender filed a motion to withdraw as counsel and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The State has made no objection to the motion to withdraw.
Review of the Anders brief and the entire record on appeal reveal no issues of arguable merit which could be advanced on Dupree’s behalf. We do note, however, that the circuit court failed to reduce its findings of revocation of probation to -writing. We affirm the revocation of probation and resulting sentences, along with the convictions and sentences in the other, consolidated case, but remand for entry of a written order of revocation specifying which conditions of probation Dupree violated. See Nagy v. State, 993 So.2d 601 (Fla. 4th DCA 2008); Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001).
DAMOORGIAN, C.J., GROSS and TAYLOR, JJ., concur.